Citation Nr: 0031656	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  99-08 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right knee.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968 and from April 1996 to January 1997, with 
additional inactive service in the Army Reserves.  His claims 
come before the Board of Veterans' Appeals (Board) on appeal 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board notes that an RO hearing officer issued a decision 
in May 1999 which characterized the issue as whether new and 
material evidence had been submitted to reopen a claim for 
service connection of a preexisting right knee condition.  
However, as no final decision was issued with respect to this 
claim, the Board will adjudicate the claim on the merits 
following a de novo review of the evidence.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2000).

The issue of entitlement to service connection for tinnitus 
will be discussed in the REMAND portion of this decision.


FINDING OF FACT

Degenerative joint disease of the right knee was first 
identified in service. 


CONCLUSION OF LAW

The veteran's degenerative joint disease of the right knee 
was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).





REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a right knee 
disability.  To establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  See 38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2000).  
Certain chronic diseases, such as arthritis, may be presumed 
to have been incurred in service if manifest to a compensable 
degree (10 percent) within one year of discharge from 
service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).

Under 38 U.S.C.A. § 1111 (West 1991), a veteran is afforded a 
presumption of sound condition upon entry into service, 
except for any defects noted at the time of examination for 
entry into service.  That presumption can be rebutted by 
clear and unmistakable evidence that a disability existed 
prior to service and was not aggravated by service.  See also 
Monroe v. Brown, 4 Vet. App. 513, 515 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 322 (1991); 38 C.F.R. § 3.304(b) 
(2000). "Clear and unmistakable evidence" refers to the 
persuasiveness of the evidence.  It describes the burden of 
proof, at a fact-finding level, necessary to overcome a 
presumption.  See Akins v. Derwinski, 1 Vet. App. 228, 232 
(1991).

In the instant case, the veteran had two periods of active 
duty service, from September 1966 to September 1968 and from 
April 1996 to January 1997.  He claims that his right knee 
problems began during his second period of active duty from 
excessive running and physical training.  For the following 
reasons, the Board finds that the evidence supports the 
veteran's claim.

Service medical records from the veteran's first period of 
active service made no reference to the right knee.  The 
record also contains no evidence that his right knee problems 
existed prior to his second period of active duty.  Service 
medical records for this period do not include an examination 
report at the time he entered service.  These records, 
however, do contain a March 1994 examination report which 
made no reference to the right knee.  As such, the 
presumption of soundness applies in this case.  

In addition, no evidence of record clearly and unmistakably 
rebuts this presumption.  Right knee problems were first 
documented approximately five months after he entered active 
duty in 1996.  In this regard, an October 1996 service 
medical record noted that the veteran reported a six to 
twelve month history of pain and "clicking" in his right 
knee, with no specific trauma.  X-rays revealed a tiny spur 
at the posterior aspect of the patella.  The diagnosis was 
degenerative joint disease of the right knee.  Entries dated 
in November and December 1996 show additional treatment for 
right knee pain.  Although the veteran's self-reported 
history would place the date of onset prior to his April 1996 
entry date, laypersons are not qualified to offer an opinion 
concerning the date of onset of a disability.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  This unsupported 
history, therefore, does not constitute clear and 
unmistakable evidence to rebut the presumption of soundness. 

The veteran's right knee problems have continued since he was 
separated from active duty in January 1997.  At a VA 
orthopedic examination in May 1997, he reported difficulty 
with his right knee since a bone spur was discovered in 
service.  The examiner's impression was "symptomatic right 
knee, mild objective findings, rule out X-rays changes."  
However, no X-rays were performed.  In an October 1997 
letter, Philip R. Palmer, M.D., stated that he had recently 
evaluated the veteran for right knee pain.  Dr. Palmer 
indicated that findings were consistent with patellofemoral 
syndrome, also referred to as chondromalacia of the patella.  
Dr. Palmer explained that the veteran's statement that his 
symptoms were aggravated by running with his Reserve unit was 
entirely consistent with patellofemoral syndrome.  

The veteran also received outpatient treatment at a VA 
facility for bilateral knee pain.  When seen in January 1998, 
he explained that he reinjured his knees during physical 
training while on active duty at Fort Benning, which had not 
completely healed.  The assessment was reoccurring pain and 
weakness in both knees.  In January 1999, the veteran 
reported a two year history of right knee pain.  A clinician 
attributed these complaints to possible internal derangement 
of the right knee. 

Based on the foregoing, the Board finds that the evidence 
supports the veteran's claim of entitlement to service 
connection for degenerative joint disease of the right knee.  
The evidence clearly shows that the veteran was first treated 
for and diagnosed with degenerative joint disease while on 
active duty in October 1996.  Right knee problems continued 
shortly after he left service and were noted in the May 1997 
VA examination report.  Subsequent diagnoses also included 
patellofemoral syndrome, chondromalacia of the patella, and 
possible internal derangement of the right knee.  The 
evidence does not show that the veteran's right knee problems 
resolved prior to leaving active duty in January 1997, or 
that he sustained an intercurrent right knee injury after 
that date which could account for his current symptomatology.  
Under these circumstances, the evidence demonstrates that the 
veteran's right knee disability was incurred in service.  
Service connection for this disability is therefore 
warranted.  See 38 C.F.R. § 3.303.


ORDER

Service connection for degenerative joint disease of the 
right knee is granted. 


REMAND

The veteran is seeking service connection for tinnitus.  He 
claims that this condition is related to acoustic trauma he 
experienced during his initial period of active duty service. 

A review of the record discloses that additional development 
is needed prior to adjudication by the Board.  A recent 
amendment to 38 U.S.C.A. § 5107 (West 1991) states that the 
Secretary shall assist a claimant in developing all facts 
pertinent to a claim for benefits, and shall provide a 
medical examination when such examination may substantiate 
entitlement to the benefits sought.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The Secretary may decide a claim without providing 
assistance when no reasonable possibility exists that such 
assistance will aid in the establishment of entitlement.  Id.  
The new amendment thus eliminates the requirement that a 
claim be well grounded before VA's duty to assist is 
triggered. 

In this case, the evidence indicates that a VA examination 
may possibly aid in the establishment of entitlement to 
service connection for tinnitus.  While the veteran underwent 
a VA audiological examination in May 1997, the examiner did 
not comment on the likelihood that this condition was related 
to service.  In the absence of such an opinion, and in light 
of the recent amendment concerning the duty to assist, the 
veteran should be afforded a VA examination to determine 
whether his current tinnitus is related to acoustic trauma in 
service.

The Board notes that John L. Glomset, J.R., M.D., submitted 
an April 1999 letter in which he indicated that the veteran's 
tinnitus was probably caused by noise trauma he experienced 
while serving with an artillery unit.  However, this opinion 
does not appear to be based on a review of the veteran's 
claims file.  In Swann v. Brown, 5 Vet. App. 177, 180 (1993), 
the United States Court of Appeals for Veterans Claims held 
that, without a review of the claims file, any opinion as to 
etiology of an underlying condition can be no better than the 
facts alleged by the veteran.  As such, this nexus opinion is 
of limited probative value.  See Black v. Brown, 5 Vet. App. 
177, 180 (1993); see also Elkins v. Brown, 5 Vet. App. 474, 
478 (1993) (rejecting a medical opinion as "immaterial" 
where there was no indication that the physician reviewed the 
claimant's service medical records or any other relevant 
documents which would have enabled him to form an opinion on 
service connection on an independent basis).  This opinion, 
therefore, is insufficient to grant the veteran's claim of 
entitlement to service connection for tinnitus. 






Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be examined by a 
VA audiologist to determine the etiology 
and date of onset of his tinnitus, if 
present.  The examiner is requested to 
review the veteran's claims folder, 
including the service medical records.  
The examiner should question the veteran 
concerning any noise exposure, both 
during and after service.  Based on this 
review, the examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
tinnitus is related to service.  A 
complete rationale should be given for 
all opinions and conclusions expressed.

2.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.  In 
addition, the RO is requested to review 
the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000.

3.  After undertaking any additional 
development deemed appropriate, and 
giving the veteran full opportunity to 
supplement the record, the RO should then 
adjudicate the veteran's claim of 
entitlement to service connection for 
tinnitus.  If the benefit remains denied, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 6 -


